PER CURIAM.
After carefully considering the record and briefs on appeal, we affirm the Commissioner’s decision.
The appellant fails to show that the decision rested upon an error of law or insufficient evidence. Manso-Pizarro v. Sec’y of Health & Human Serv., 76 F.3d 15 (1st Cir.1996). The medical record showed improvements in pain and mobility after surgery. The ALJ acknowledged that the appellant remained severely impaired and in moderate pain, but found that her limitations could be accommodated by a sit/ stand option and other restrictions. The appellant mentions no contrary medical opinion for the relevant period. She does not establish that the findings were not supported by substantial evidence. Perez v. Sec’y of Health & Human Serv., 958 F.2d 445 (1st Cir.1991).
Affirmed. 1st Cir. R. 27(c).